     6:21-cr-00252-TDD Document 46 Filed in ED/OK on 09/03/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )      Case No. CR-21-252-TDD
                                                 )
DALLAS TYLER EWTON,                              )
                                                 )
                     Defendant.                  )


                         ORDER ON MOTION TO REVOKE
                             DETENTION ORDER

       This matter comes before the Court on Defendant’s Opposed Motion for Revocation

of Detention Order Pursuant to 18 U.S.C. § 3145(b) [Doc. No. 29]. Defendant moves for a

revocation of an order that he be held pending trial, issued by United States Magistrate

Judge Kimberly E. West in the Eastern District of Oklahoma on July 14, 2021. The

Government filed a response in opposition [Doc. No. 31]. This Court previously ordered

the Government to supplement its response with the transcript of the detention hearing and

any materials presented to Magistrate Judge West. The Government made its supplemental

filing, and the Court will now address the merits of the instant motion.

       The Court must conduct a de novo review of the detention order [Doc. No. 16], and

it must make an independent determination of whether Defendant should be detained or

released on conditions pending trial. To that end, the Court has reviewed the transcript of

the detention hearing [Doc. No. 40], the two affidavits submitted by the Defendant [Doc.

Nos. 29-1 and 29-2], the Supplemental Documents filed by the Government [Doc. No. 44],
     6:21-cr-00252-TDD Document 46 Filed in ED/OK on 09/03/21 Page 2 of 6




and the pretrial services report. In addition to the briefing filed by the parties, the Court has

considered the case record, including the Criminal Complaint [Doc No. 1]. Although not

required, the Court has discretion to hold an evidentiary hearing. See United States v. Oaks,

793 F. App’x 744, 747 (10th Cir. 2019). Upon consideration, the Court finds that an

additional hearing is not necessary.

       To obtain the detention of the defendant, the government bears the burden to prove

“that no condition or combination of conditions will reasonably assure the appearance of

the person as required and the safety of any other person and the community.” 18 U.S.C. §

3142(e). “The government must prove risk of flight by a preponderance of the evidence,

and it must prove dangerousness to any other person or to the community by clear and

convincing evidence.” United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003).

       Where, as here, a defendant is charged with committing an offense against a minor

victim under 18 U.S.C. § 2241, a rebuttable presumption arises under 18 U.S.C. § 3142(e),

that no condition or combination of conditions will reasonably assure the defendant's

appearance and the safety of the community if the court finds probable cause to believe

that the defendant committed the offense charged. “Once the presumption is invoked, the

burden of production shifts to the defendant.” United States v. Stricklin, 932 F.2d 1353,

1354–55 (10th Cir. 1991). While the defendant’s burden to overcome this presumption is

not heavy, he must still produce “some evidence.” Id. at 1355. And even when the

defendant meets his burden, “the presumption remains a factor for consideration by the

district court in determining whether to release or detain.” Id. The burden of persuasion



                                               2
     6:21-cr-00252-TDD Document 46 Filed in ED/OK on 09/03/21 Page 3 of 6




remains at all times with the government. Id. at 1354–55. Pursuant to 18 U.S.C. § 3142(g),

the following factors must be considered:

       (1) the nature and circumstances of the offense charged . . . ;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including–

              (A)       the person’s character, physical and mental condition, family
                    ties, employment, financial resources, length of residence in the
                    community, community ties, past conduct, history relating to drug
                    or alcohol abuse, criminal history, and record concerning
                    appearance at court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person
                 was on probation, on parole, or on other release pending trial,
                 sentencing, appeal, or completion of sentence for an offense under
                 Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the community
           that would be posed by the person’s release.

       As pertinent to the application of the § 3142(g) factors, the Court makes the

following findings of fact:

       1.     Defendant is a 39-year-old citizen of the United States and an enrolled

member of the Muscogee Nation. He lives in Morris, Oklahoma with his wife and two

children.

       2.     Defendant has close relationships with immediate family members,

including his mother, father, and step-parents, all of whom live in or nearby Morris.

       3.     Defendant has maintained employment as a high school teacher for the past

14 years. For the past nine years, he has been employed as a math teacher and athletic

coach for Morris Public Schools.
                                              3
     6:21-cr-00252-TDD Document 46 Filed in ED/OK on 09/03/21 Page 4 of 6




         4.     Defendant is in good physical health and reports no history of substance

abuse.

         5.     Defendant was arrested on July 2, 2021, in Muskogee, Oklahoma under an

arrest warrant issued by Magistrate Judge Kimberly E. West. Prior to the arrest, Defendant

had no criminal history.

         6.     Defendant now faces charges set out in an Indictment returned by the Grand

Jury on July 14, 2021. The seventeen-count indictment contains charges for aggravated

sexual abuse, sexual abuse of a minor, sexual abuse of a ward, abusive sexual contact, and

witness tampering. These charges carry a maximum penalty of life imprisonment.

         7.     The information leading to Defendant’s arrest resulted from a law

enforcement investigation, which included multiple interviews of the alleged victims, L.W.

and P.D., and other students, interviews of the parents of Defendant’s students, phone

records of text messages between Defendant and L.W., and an interview of Defendant’s

ex-wife.

         8.     Defendant offered evidence of his good character through the testimony and

sworn affidavits of his step-father, Rodney Bailey, and friend, Ryan Kubik.

         9.     If released pending trial, Defendant stated he would live under house arrest

on his step-father’s ranch. Defendant’s step-father stated that he is willing to allow

Defendant to reside at the ranch and that he lives about 12 miles from Morris.

         The foregoing findings establish that defendant is accused of multiple serious felony

offenses. The Government’s case for detention rests heavily on the § 3143(e) presumption

and the nature and circumstances of the offenses charged. The Government also argues the

                                               4
     6:21-cr-00252-TDD Document 46 Filed in ED/OK on 09/03/21 Page 5 of 6




release of Defendant poses significant danger to the community. These arguments are

based on the allegations that Defendant sexually abused L.W. and P.D.

       The court finds probable causes exists to believe Defendant committed an offense

against a minor victim under § 2241. The § 3143(e) presumption that no condition would

be sufficient to reasonably assure Defendant’s appearance and the safety of the community

thus applies. Defendant clearly met his burden of production to overcome this presumption

by producing some evidence of his character and of conditions to his release that could be

sufficient to assure the safety of the community. The presumption nonetheless remains a

factor in the Court’s determination.

       Based on that presumption, the nature and circumstances of the offenses charged,

and the weight of the evidence against Defendant, the Court concludes that the government

has met its burden of proof, by a preponderance of the evidence, that the defendant poses

a serious flight risk if released, and by clear and convincing evidence, that if released the

defendant poses a serious risk of danger to the community. The Court further concludes

that no condition or combination of conditions will reasonably assure the appearance of the

defendant as required and the safety of the community.

       IT IS THEREFORE ORDERED that Defendant’s Opposed Motion for

Revocation of Detention Order [Doc. No. 29] is DENIED. The Detention Order Pending

Trial [Doc. No. 16] is AFFIRMED.




                                             5
6:21-cr-00252-TDD Document 46 Filed in ED/OK on 09/03/21 Page 6 of 6




 IT IS SO ORDERED this 3rd day of September, 2021.




                                  6
